Title: To James Madison from Thomas Wilson, 10 January 1814
From: Wilson, Thomas
To: Madison, James


        
          Sir,
          Jany. 10th. [18]14
        
        Permit me by desire of the editor to invite your attention to a short article in the enclosed paper marked A.Z.Z.N.N.—and to add that from long attention to the subject I am fully persuaded the small improvement requisite in French creek may be completed in Six weeks for $15000 making dams of wood and in less than three months for $20.000 of stone and that in addition to an incalculable advantage in military operations—the articles of cotton Sugar and lead with various other materials of primary use and necessity which in a suspension of the coasting trade are now at once rendered more essential and almost excluded from the largest portion of this continant East of N. Jersey after the proposed improvement in the French Creek would be transported from Pittsburgh to all parts of West-Pennsylvania all parts of York State and of both the Canadas and to any point on lake Champlain, at from 50 Cents to $2 per CWt. Supposing the lakes & St. Lawrence open to our trade. I have the honour to be sir your Obt. Servt.
        
          Thos. Wilson
        
      